   Case: 4:20-cv-01767-SRC Doc. #: 9 Filed: 03/02/21 Page: 1 of 1 PageID #: 42




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
             Plaintiff,                            )
                                                   )
     v.                                            )       No. 4:20-cv-01767-SRC
                                                   )
 JUDGE MISSEY, et al.,                             )
                                                   )
             Defendants.                           )

                                    Memorandum and Order

          This matter is before the Court on Plaintiff’s motion to proceed in forma pauperis on

appeal. Doc. 8. When this Court dismissed Plaintiff’s case, it certified in writing that an appeal

would not be taken in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that Plaintiff

now seeks appellate review of any issue that is not frivolous. See Coppedge v. United States, 369

U.S. 438, 445 (1962). The Court therefore denies Plaintiff’s motion to proceed in forma pauperis

on appeal.



          So Ordered this 2nd day of March 2021.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE
